DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. Applicant’s arguments with respect to claim(s) [1-35] have been considered but are moot because the new ground of rejection, made by modifying the previously applied prior art using the newly introduced prior art,  does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims [1-2, 4-12, 16-22, 24-29, 32 and 34-33] is/are rejected under 35 U.S.C. 103 as being unpatentable over Koehler (US. 2019/0028634) in view of  Jung (US. 2019/0174056).


 Re Claim 1, Koehler discloses an apparatus for guiding image capture (see fig. 3), the apparatus comprising: 5one or more memory units storing instructions (¶0091, a machine learning algorithm 40. Note that, the machine learning algorithm may be located in the memory); and one or more processors that execute the instructions (see ¶0091, The smartphone 30 has a processor 36 (including one or more processors)), wherein execution of the instructions by the one or more processors causes the one or more processors to: receive a first image of a scene captured by an image sensor (see step 62 fig. 5, and ¶ 0101, At 62, the smartphone 30 captures an image 41 of the user's eye. The image may be captured by the camera 31); identify a subject depicted in the first image (see step 63 fig. 5, At 64, the machine learning algorithm determines an image quality for at least one feature of the eye in the captured image 41 and outputs information for improving the image quality of the at least one feature of the eye); 10input the first image into a machine learning model, the machine learning model trained using a plurality of training images with identified subjects (see ¶0103, At 64, the machine learning algorithm determines an image quality for at least one feature of the eye in the captured image 41 and outputs information for improving the image quality of the at least one feature of the eye. In the present embodiment, the image quality is determined for the user's eye retina, without limiting the present disclosure in that regard. The machine learning algorithm 40 determines an image quality for the user's eye retina in the captured image 41); identify, using the machine learning model, one or more changes to one or more properties associated with image capture that cause a visual difference between the first image and a second image to be captured by the image sensor after capturing the first 15image (see ¶0103, the machine learning algorithm determines that the image quality of the user's eye retina (the first captured image analyzed by the machine learning algorithm, as 

Koheler discloses identifying a movement of the 15apparatus from a first position to a second position, (see ¶ 0102, the machine learning algorithm determines that the image quality of the user's eye retina, for example, can be improved if the user moves the camera closer to the eye).  However Koheler doesn’t seem to explicitly disclose wherein identifying the one or more changes includes identifying a distance between the first position and the second position; and output guidance indicative of the one or more changes to produce the visual difference before the image sensor captures the second image, the guidance including an indicator for moving the apparatus from the first position to the second position.

 Nonetheless in the same field of endeavor Jung discloses an image processing device as Koheler (see Jung fig. 3).  Jung further discloses wherein identifying the one or more changes includes identifying a distance between the first position and the second position (see  fig. 15 and ¶0167, Referring to 1500-1 of FIG. 15, the electronic apparatus 1000 may provide a guide for causing  the electronic apparatus 1000 may output the information for guiding the recommended photographing composition by using at least one of, but not limited to, a video signal, an audio signal, and a vibration signal. For example, the electronic apparatus 1000 the electronic apparatus 1000 may output the information for guiding the recommended photographing composition by using at least one of, but not limited to, a video signal, an audio signal, and a vibration signal. For example, the electronic apparatus 1000 may display text or an icon for guiding the recommended photographing composition on the preview image. The electronic apparatus 1000 may output a voice (e.g., “Slightly move the camera down and right”) for guiding the recommended photographing composition, [the word slightly in the extent of how far close the camera moved, thus the processor identifying a gap between the electronic device and the object to be captured, the claim language only requires to identify not to physically compute the distance].

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Koheler by the teachings of Jung before the effective filling date of the claimed invention since this would allow to inform the extent of moving the electronic device in order to a chive a focused  image. Thus enhancing usability.

 

Re Claim 2, Koehler as modified discloses, wherein the apparatus is at least one of a mobile 20device, a wireless communication device, and a camera (see Koehler fig. 4).  

 25ReRRRRrrrrrghgfdfdsds  Re. Claim 4, Koehler as modified further discloses, further comprising: one or more connectors coupled to the image sensor, wherein the one or more processors receive the first image from the image sensor through the one or more connectors (see Koehler fig, 4 and steps 62 -63 fig. 5).  

Re. Claim 5, Koehler as modified further discloses, further comprising: 30the image sensor (see Koehler ,31 fig. 4).  

Re. Claim 6, Koehler as modified  further discloses, wherein identifying the subject depicted in the first image includes performing at least one of feature detection, object detection, face detection, feature recognition, object recognition, facial recognition, and generation of a saliency map (see Koehler ¶0051, The image quality may be determined, for example, based on the extraction of the at least one feature of the eye).  

5 Re. Claim 7, Koehler as modified further discloses, wherein execution of the instructions by the one or more processors causes the one or more processors to further: receive the second image from the image sensor after outputting the guidance; and output the second image, wherein outputting the second image includes at least 10one of displaying the second image using a display 

Re. Claim 8, Koehler as modified  further discloses, the indicator identifies at least one of a translational direction of the movement, the distance between the first position and the second position, a rotational angle of the movement (see Jung , see for example  ¶0095, the electronic apparatus 1000 may output the information for guiding the recommended photographing composition by using at least one of, but not limited to, a video signal, an audio signal, and a vibration signal. For example, the electronic apparatus 1000 the electronic apparatus 1000 may output the information for guiding the recommended photographing composition by using at least one of, but not limited to, a video signal, an audio signal, and a vibration signal. For example, the electronic apparatus 1000 may display text or an icon for guiding the recommended photographing composition on the preview image. The electronic apparatus 1000 may output a voice (e.g., “Slightly move the camera down and right”) for guiding the recommended photographing composition) .  

Re. Claim 9, Koehler as modified  further discloses, wherein the second position is identified using the machine learning model (see  Koehler ¶ 0102, the machine learning algorithm determines that the image quality of the user's eye retina, for example, can be improved if the user moves the camera closer to the eye).

Re. Claim 10,  Koehler as modified further discloses, wherein the indicator includes at least one of a visual 25indicator, an audio indicator, and a vibrational indicator (see  Koehler ¶0104, The user 


Re. Claim 11, Koehler as modified further discloses, wherein the indicator includes one or more location coordinates of the second position (see  Koehler ¶0029,. the orientation of the mobile device may be evaluated by its gyroscope sensor and an angular position of the mobile device may be determined [by the virtue of determining the angular position]). 


Re. Claim 12, Koehler as modified  further discloses, wherein the visual difference between the first image and the second image levels a horizon in the second image, wherein the horizon is not level as depicted in the first image (see  Koehler ¶0055, . The user instruction may be based on, for example, improving the image resolution, moving the camera to a certain direction and adjusting the location of the eye's pupil in the image, increasing/decreasing the exposure time, adjusting the ambient light, looking and/or focusing in a certain direction, or the like. [the horizon being the quality difference focus or resolution    between the first image and second image])


Re. Claim 16, Koehler as modified further discloses, wherein the guidance indicates that the apparatus is to remain still between capture of the first image and capture of the second image (see Koehler ¶0063, one example, the user is moving the mobile camera toward their eye and the 

Re. Claim 17, Koehler as modified further discloses, wherein the plurality of training images includes a training image that depicts at least one of the subject and a second subject sharing one or more similarities with the subject, wherein the one or more changes to the one or more properties 5indicated by the guidance are based on one or more settings for the one or more properties used for capture of the training image (see Koehler ¶¶  0042 and  0107, The reference image is an image that has been taken by an ophthalmologist by using a professional fundus camera. The reference image is stored in the database 39, which is located on a remote computer 42. The smartphone 30 determines an image quality for the user's eye retina in the captured image 41 and an image quality for the user's eye retina in the reference image).   

Re. Claim 18, Koehler as modified further discloses, wherein the one or more similarities shared between the second subject and the subject include one or more saliency values associated with the 10second subject being within a predetermined range of one or more saliency values associated with the subject (see Koehler  ¶¶  0042 and  0107, The machine learning algorithm may apply an image processing technique, or a pattern recognition technique in which algorithms are used to detect and isolate different features of the eye, or desired portions, in the captured images [ by the virtue of comparing the quality between a reference image and a captured image in order for example to output user instruction or to automatically capture an adjusted image]).  

Re. Claim 19, Koehler as modified further discloses, wherein the visual difference between the first image and the second image includes the second image being more similar to the training image than 15the first image is to the training image (see Koehler ¶¶0108-0109, At 69, the smartphone 30 stores the captured image 41 of the user's eye in the database 39 which is located on the storage 37, as discussed above [ the second image is similar in quality to  the reference image than   the first image]).  

Re. Claim 20, Koehler as modified  further discloses, wherein the one or more changes to the one or more properties associated with image capture include applying an image capture setting before the image sensor captures the second image, wherein the image capture setting corresponds to at 20least one of zoom, focus, exposure time, aperture size, ISO, depth of field, analog gain, and f/stop (see Koehler ¶¶0055 and  0103, increasing/decreasing the exposure time, adjusting the ambient light, looking and/or focusing in a certain direction, or the like) . 

Re. Claim 21, Koehler as modified further discloses, wherein outputting the guidance includes outputting an indicator identifying the one or more changes to the one or more properties associated with 25image capture corresponding to applying the image capture setting (see Koehler  ¶0107, The notification, which is a text message, is provided to the user by displaying it on the display 35 of the smartphone 30, as discussed above)..  

Re. Claim 22, Koehler  as modified further discloses, wherein outputting the guidance includes automatically applying the one or more changes to the one or more properties associated with image capture corresponding to applying the image capture setting (see Koehler ¶0057, the 


Re. Claim 24, Claim 24 has substantially same limitation as claim 1 above thus analyzed and rejected by the same reasoning.


Re. Claim 25, Claim 25 has substantially same limitation as claim 2 above thus analyzed and rejected by the same reasoning.


Re. Claim 26, Claim 26 has substantially same limitation as claim 6 above thus analyzed and rejected by the same reasoning.

Re. Claim 27, Claim 28 has substantially same limitation as claim 8 above thus analyzed and rejected by the same reasoning.

Re. Claim 28, Claim 28 has substantially same limitation as claim 9 above thus analyzed and rejected by the same reasoning.

 
Re. Claim 29, Claim 29  has substantially same limitation as claim  12 above thus analyzed and rejected by the same reasoning.


Re. Claim 32, Claim 32 has substantially same limitation as claim 17 above thus analyzed and rejected by the same reasoning.

5Re. Claim 33, Claim 33 has substantially same limitation as claim 18 above thus analyzed and rejected by the same reasoning.

10 Re. Claim 34, Claim 34 has substantially same limitation as claim 20 above thus analyzed and rejected by the same reasoning.

4. Claims[3, 23 and 35] a is/are rejected under 35 U.S.C. 103 as being unpatentable over Koehler (US. 2019/0028634) in view of  Jung (US. 2019/0174056) and  Huang (US. 2020/-412937).


Re Claim 3, Koehler as modified by Jung (combination), discloses a display (see Koehler for example 35 figs. 3 and 4). However the combination doesn’t seem to explicitly disclose wherein the apparatus includes a display configured to display at least the second image.  
 Nonetheless in the same field of endeavor Huang discloses an image processing device as Koehler (see Huang   Fig. 1).  Huang further discloses an apparatus includes a display configured to display at least the second image (see ¶00 43. The image data processed by the ISP processor 140 can be output to a display 170 to be viewed by a user).
 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of  Huang, since this would allow to display  the image to a user (see ¶0043)..

Re. Claim 23, Koehler as modified by Jung (combination)  discloses everything except, 



Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the  before the effective filling date of the claimed invention by the teachings of  Huang, since this would allow to enhance the image quality of the second image (see ¶0044).


Re. Claim 35, Claim 35 has substantially same limitation as claim 23 above thus analyzed and rejected by the same reasoning.

Allowable Subject Matter
5. Claims [13-15 and 30-31] objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                             Conclusion
6. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AHMED A BERHAN/Primary Examiner, Art Unit 2698